Exhibit 10.1

AMENDMENT OF LNG TERMINAL USE AGREEMENT

This AMENDMENT OF LNG TERMINAL USE AGREEMENT (the “Amendment”), dated and
effective as this 25th day of June, 2007 (the “Amendment Effective Date”), is
made by and between CHENIERE MARKETING, INC., a company incorporated under the
laws of Delaware with its principal office at 700 Milam Street, Suite 800,
Houston, Texas, U.S.A. 77002 (“Customer”); and SABINE PASS LNG, L.P., a Delaware
limited partnership with a place of business at 700 Milam Street, Suite 800,
Houston, Texas, U.S.A. 77002 (“SABINE”).

RECITALS

WHEREAS, SABINE and Customer are parties to that certain AMENDED AND RESTATED
LNG TERMINAL USE AGREEMENT (the “Agreement”) dated as of the 9th day of
November, 2006, under which SABINE will provide LNG terminalling services to
Customer at the Sabine Pass Facility; and

WHEREAS, SABINE and Customer desire to amend the Agreement in the manner set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Parties, SABINE and Customer agree as
follows:

I

Capitalized terms used in this Amendment and not otherwise defined herein have
the meaning given to them in the Agreement.

II

Part One, Section B.3 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

  3. Customer shall at all times have the right to maintain the LNG equivalent
of at least 6.9 billion Standard Cubic Feet of Customer’s LNG in storage at the
Sabine Pass Facility.

III

Part Two, Section 25.18(b) of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

  (b)

Additional LNG Storage. If requested by Customer, SABINE and Customer will use
commercially reasonable efforts to agree upon mutually acceptable terms and
conditions, including financing,



--------------------------------------------------------------------------------

 

under which SABINE would cause to be constructed an additional LNG storage tank
with a working capacity of approximately one hundred sixty thousand
(160,000) Cubic Meters of LNG for the benefit of Customer at the Sabine Pass
Facility. If such mutually acceptable terms and conditions are agreed upon by
Customer and SABINE, or if no such acceptable agreement is reached, but Customer
directly or indirectly commits to provide, at its sole cost, all necessary
construction funding reasonably acceptable to SABINE, then SABINE shall cause
such additional tank to be constructed promptly upon: (i) receipt by SABINE of
all Approvals for such construction and operation; and (ii) receipt by SABINE of
any required Lender approvals. Subject to (i) and (ii) above, SABINE shall cause
completion of such additional LNG storage tank as soon as possible but no later
than four (4) years after such Customer request.

IV

All provisions of the Agreement not specifically amended hereby shall remain in
full force and effect.

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed and signed by its duly authorized officer as of the Amendment Effective
Date.

 

SABINE PASS LNG, L.P.

   CHENIERE MARKETING, INC. By:   Sabine Pass LNG-GP, Inc.,        its General
Partner      By:  

/s/ Keith Little

   By:  

/s/ Keith Meyer

Name:   Keith Little    Name:   Keith Meyer Title:   President    Title:  
President